Name: Council Regulation (EEC) No 1945/81 of 30 June 1981 restricting investment aids for pig production
 Type: Regulation
 Subject Matter: production;  economic policy;  means of agricultural production;  cooperation policy
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 197/31 COUNCIL REGULATION (EEC) No 1945 / 81 of 30 June 1981 restricting investment aids for pig production The Commission may permit a Member State to adjust the limit in the first subparagraph in the context of a farm development plan in specific cases where 550 pig places will not provide a comparable earned income for 1 ¢ 5 man-work units . However , even in such cases no aid may be granted for that part of the investment which brings the number of pig places to more than 1 000 . 2 . The detailed rules of application of this Article shall be adopted in accordance with the procedure laid down in Article 18 of Directive 72 / 159 / EEC . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 9 of Council Directive 72 / 159 / EEC of 17 April 1972 on the modernization of farms ( 4 ), as last amended by Directive 81 / 528 / EEC ( s ), places restrictions on the granting of aid for carrying out a development plan ; whereas , in order to take account of the objective of market equilibrium in the Community , the specific conditions under which aid is granted for investments in the pig sector should be altered , Article 2 The first subparagraph of Article 9 ( 2 ) of Directive 72 / 159 / EEC is replaced by the following : '2 . Where the development plan provides for an investment in pig farming , the granting under Article 8 ( 1 ) ( b ) and ( c ) of the incentives to that investment shall be subject to the condition that the farm will be capable on completion of the plan of producing at least 35 % of the feedingstuffs consumed by the pigs .'HAS ADOPTED THIS REGULATION : Article 1 Article 3 1 . Aids for investment in pig production shall be prohibited except for those granted for that volume of investments necessary to attain 550 pig places per farm . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1981 . For the Council The President G. BRAKS (') OJ No C 124 , 17 . 5 . 1979 , p . 1 . ( 2 ) OJ No C 85 , 8 . 4 . 1980 , p . 57 . ( 3 ) OJ No C 53 , 3 . 3 . 1980 , p . 22 . ( 4 ) OJ No L 96 , 23 . 4 . 1972 , p . 1 . ( 5 ) See page 41 of this Official Journal .